DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the Applicants’ filing on 5/25/2021.  Claims 1-20 were previously pending of which claims 1-16 have been withdrawn, claim 17 has been amended, and claims 21-32 have been newly added.  Accordingly, claims 1-32 are currently pending of which claims 17-32 have been examined below. 

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.
Claim Objection
Claims 21 and 23-24 are objected to for the following antecedent support issue.  Specifically, the limitation “processor” should be replaced with --the vehicle-processor-- to correct a minor matter of antecedent support issue.  Correction is requested. 
Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, with respect to claims 17, 21, 23, 25, 29 and 31, the limitation “proximity” is considered to be a term of degree. That is, it is a relative term thus rendering the claim indefinite. The limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination in this Office Action and as best understood by the Examiner, this limitation has been construed broadly to generally include any arbitrary degree of proximity. All the dependent claims are also rejected for failing to cure the deficiency noted above.  Correction is requested. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, e.g. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 17-20 are directed toward a system. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing 
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 17 and 25, broadly speaking, are directed to an abstract idea of determining a need for a service to a vehicle, determining the availability of said service, and delivering said service to the vehicle.  More specifically, the claims recite a series of steps (detect, determine, complete, instruct, etc.); which fall within wither the “Mental Processes” or “Certain methods of organizing human activity” groupings of abstract ideas.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a generic computer, i.e., “a processor,” and there are no further limitations or structural elements, it can clearly be seen that the abstract idea of determining a need for a vehicle and delivering the solution on-site is merely 
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. 
Thus, since the independent claims are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Dependent claims 18-24 and 26-32 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 18-24 and 26-32 are also rejected under 35 U.S.C. § 101. 


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-20, 24-25, 27-28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz et al. (US 6,339,736, hereinafter “Moskowitz”) in view of Lavie (US 2016/0133066).
With respect to claim 17, Moskowitz discloses a system (abstract) comprising:
a vehicle-processor (abstract, “system for the distribution of services, includes a computer device within a vehicle) configured to:
detect a vehicle diagnostic code (step 401, Fig. 4 and Column 4, Lines 61-65);
determine that a state associated with the diagnostic code can be rectified on-site, based on at least one of a plurality of predefined rectifiable states corresponding to the state associated with the diagnostic code (step 406, Fig. 4, the rectification of issue is determined at service center 300 and data repository 303 corresponding to predefined rectifiable states corresponding to the state associated with the diagnostic code); 
complete an order process for ordering the part or fluid (Fig. 4, credit OK and service needed); and 
instruct dispatch of a delivery of the part or fluid to the vehicle location (step 407, Fig. 4).
Moskowitz does not expressly disclose the step of search known inventory of a plurality of parts-suppliers in a proximity to a vehicle location to determine whether a vehicle part or fluid Lavie, in the same field of invention, teaches these limitations (claim 18, i.e. checking part availability in the vicinity of the vehicle and ¶ 128, i.e. scheduling delivery of the part based on its availability).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lavie into the invention of Moskowitz in order to ensure timely delivery of the service by monitoring the inventory in advance of dispatching the service so that if the item is unavailable an order can be placed or an alternative (e.g. a supplier in vicinity of the vehicle) be found thus saving time and resources.   
With respect to claim 19, Moskowitz further discloses wherein the vehicle location includes a present location (Column 2, Lines 15-19, “location of the person’s vehicle”).
With respect to claim 20, Moskowitz further discloses wherein the vehicle location includes a preprogrammed destination (Column 3, Lines 24-27, “other location specified by the owner”).
With respect to claim 24, Moskowitz does not expressly disclose wherein the processor is further configured to: request fulfilment bids from a plurality of the parts-suppliers determined to have the vehicle part or fluid available for delivery; and select a parts-supplier providing a winning bid for order fulfilment.  However, Lavie teaches this limitation (¶128).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lavie into the invention of Moskowitz in order to find the best deal by initiating a bidding request as it is well known in the business art that such request would result in finding a more favorable provider thus further improving the timeliness and or cost of the product.
.
Claims 18, 21-23, 26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz in view of Lavie and in further view of Minster et al. (US 2017/0278312, included in the IDS dated 8/30/2018, hereafter “Minster”).
With respect to claim 18, Moskowitz does not expressly disclose wherein the determination that the vehicle part or fluid is available for on-site rectification includes determining a respective part or fluid supplier, located within a predefined distance of the vehicle location, indicates available delivery to the vehicle location within a predefined time period. However, Minster, in the same field of invention, teaches accounting for distance of the vehicle from nearest available maintenance station or maintenance entity (¶70).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Minster into the invention of Moskowitz in order to ensure timely delivery of the service by taking the distance of the vehicle to the repair point into account thus saving time and resources.  
Moreover, Lavie teaches accounting for availability time and anticipated demand (¶ 11).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lavie into the invention of Moskowitz in order to ensure timely delivery of the service by monitoring the inventory in advance, i.e. anticipating demand as taught by Lavie, so that the part is available within acceptable amount of time thus minimizing waiting time and improving user experience as well as operation efficiency. 
Moskowitz does not expressly disclose wherein the processor is configured to choose the preprogrammed destination responsive to determining that the vehicle part or fluid is not available from the inventory of a first plurality of parts-suppliers in proximity to a present vehicle location and that the vehicle part or fluid is available from the inventory of a second plurality of parts-suppliers in proximity to the preprogrammed destination.  However, Minster teaches accounting for availability of service (maintenance entity) along a route of a vehicle (Fig. 3) based on proximity data if the service is not available at the vehicle location itself (¶70).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Minster into the invention of Moskowitz in order to ensure timely delivery of the service by taking the distance of the vehicle to maintenance entities and their availability into account thus saving time and resources.
With respect to claim 22, Moskowitz does not expressly disclose wherein the dispatch to the vehicle location includes a dispatch to a vehicle location along a programmed route other than a present vehicle location, such that the delivery meets the vehicle at some point along the route.  However, Minster teaches accounting for availability of service (maintenance entity) along a route of a vehicle (Fig. 3).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Minster into the invention of Moskowitz in order to ensure timely delivery of the service by taking the vehicle location and planned path into account to ensure timely delivery of the service while minimizing wait time.
With respect to claim 23, Moskowitz does not expressly disclose wherein the processor is configured to choose the location along the route responsive to determining that the vehicle Minster teaches accounting for availability of service (maintenance entity) along a route of a vehicle (Fig. 3) based on proximity data if the service is not available at the vehicle location itself (¶70).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Minster into the invention of Moskowitz in order to ensure timely delivery of the service by taking the distance of the vehicle to maintenance entities and their availability into account thus saving time and resources.
With respect to claims 26 and 29-31, all the limitations have been analyzed in view of claims 18 and 21-23, respectively, and it has been determined that claims 26 and 29-31 do not teach or define any new limitations beyond those previously recited in claims 18 and 21-23; therefore, claims 26 and 29-31 are also rejected over the same rationale as the previous claims.

Response to Arguments
With respect to the rejections under 35 USC 101, Applicant argues “[r]egardless of whether the claims represent a judicial exception, they plainly result in a practical application. The claims are not so broad as to pre-empt the general abstract idea, and they improve the automated ordering and dispatch of service technicians by determining when and where parts are available for a given vehicle experiencing a given issue, based on a current or projected location for that vehicle, so that owners can automatically obtain assistance based on known inventory and at a location convenient to the owner” (page 8 of the Remarks dated 2/24/2021, emphasis added here).  The Office disagrees with the above-referenced characterization of the claimed In re Bilski (545 F.3d 943, 88 U.S.P.Q.2d 1385 (Fed. Cir. 2008)) where it was directed to a method of hedging risks in commodities trading via a fixed bill system.  Moreover, the second prong of the three-prong test in the context of subject matter eligibility analysis, as outlined in more details in 2019-PEG1, has a very specific meaning and merely stating that a claim has practical application is not sufficient.  As explained in detail in rejections above, the claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims are generally linking the use of the judicial exception (mental process in this case) to a particular technological environment (shopping for a service and providing the same).  Therefore, the arguments are not persuasive and the rejections are maintained at least for the reasons set forth above.
With respect to the obviousness rejections, Applicant’s arguments are moot in view of the new rejections necessitated by the amendments.
Dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.

Conclusion 
Applicants’ arguments with respect to the rejection of the independent claims have been fully considered but they are not found to be persuasive in view of the new rejections necessitated by Applicant’s amendments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf